[DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT           FILED
                         ________________________ U.S. COURT OF APPEALS
                                                              ELEVENTH CIRCUIT
                                 No. 07-13667                    JUNE 19, 2008
                             Non-Argument Calendar             THOMAS K. KAHN
                           ________________________                CLERK


                     D. C. Docket No. 07-00007-CR-5-RS-LB

UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                      versus

PERRY LEONARD JOHNSON,
a.k.a. P.J.,

                                                              Defendant-Appellant.

                           ________________________

                   Appeal from the United States District Court
                       for the Northern District of Florida
                         _________________________

                                  (June 19, 2008)

Before ANDERSON, HULL and MARCUS, Circuit Judges.

PER CURIAM:

      Perry Johnson appeals his 236-month sentence for conspiracy to possess with

intent to distribute five grams or more of cocaine base, in violation of 21 U.S.C. §§
841(a)(1), 846, and possession with intent to distribute five grams or more of cocaine

base, in violation of 18 U.S.C. § 2 and 21 U.S.C. § 841(a)(1). On appeal, Johnson

argues that the district court erred by enhancing his offense level by two levels,

pursuant to U.S.S.G. § 3B1.1(c), based on his managerial role. After careful review,

we affirm.

      We review a district court’s factual findings regarding a defendant’s role in the

offense for clear error. United States v. Ramirez, 426 F.3d 1344, 1355 (11th Cir.

2005). We do not require a district court “to make any specific findings other than

the ultimate determination of the defendant's role in the offense.” United States v.

DeVaron, 175 F.3d 930, 940 (11th Cir. 1999) (en banc).

      Section 2D1.1 of the United States Sentencing Guidelines assigns: (1) a base

offense level of 38 to a defendant who is accountable for 1.5 or more kilograms of

cocaine base; and (2) a base offense level of 32 to a defendant who is accountable for

at least 50 grams but less than 150 grams of cocaine base. U.S.S.G. § 2D1.1(c)(1)(4)

(2006). Section 3B1.1(c) of the United States Sentencing Guidelines provides for a

two-level enhancement if a “defendant was an organizer, leader, manager, or

supervisor in any criminal activity other than described in [subparagraphs] (a) or (b).”

U.S.S.G. § 3B1.1(c). Among other factors, a court should consider:




                                           2
      the nature of participation in the commission of the offense, the
      recruitment of accomplices, the claimed right to a larger share of the
      fruits of the crime, the degree of participation in planning or organizing
      the offense, the nature and scope of the illegal activity, and the degree
      of control and authority exercised over others.

Id. comment. (n.4). However, each factor does not need to be present to support the

enhancement. Ramirez, 426 F.3d at 1356.

      In the instant case, the record evidence amply supports the enhancement.

Notably, Johnson recruited and directed accomplices in the conspiracy. Cf. United

States v. Jimenez, 224 F.3d 1243, 1251 (11th Cir. 2000) (affirming § 3B1.1(c)

enhancement where defendant asserted control or influence over co-conspirator

during the course of the conspiracy); United States v. Ramsdale, 61 F.3d 825,

830 (11th Cir. 1995) (affirming § 3B1.1(c) enhancement where the defendant

recruited an accomplice who followed the defendant’s instructions and received drugs

at a discount as compensation). He also claimed a greater share of the proceeds,

planned offense conduct, and was involved in all levels of the offense conduct. On

this record, the district court did not clearly err by applying the two-level

enhancement under U.S.S.G. § 3B1.1(c).

      AFFIRMED.




                                          3